Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022 has been entered and considered by the examiner in the action below.

Reasons for Allowance
2.	The following is an Examiner’s statement of reason for allowance: Claims 25, 35 and 41 are considered allowable since when reading the claims in light of the specification, as per the MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims specifically…‘calculating the scaled lift threshold value that is scaled as a function of the first confidence metric value by determining a complement of the first confidence metric value, squaring the complement to obtain a squared value and multiplying the squared value by a scaling factor’… in regards to claims 25, 35 and 41

3.	Because claims 26-27, 29-30, 32-34, 36, 38, 40 and 44-47 depend directly or indirectly from claims 25, 35 or 41, these claims are considered allowable for at least the same reasons noted above with respect to claims 25, 35 and 41.

4.	Claims 25-27, 29-30, 32-36, 38, 40-41, 44-47 are allowed.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Coughlan whose telephone number is (571) 272-5990, Monday through Friday from 6:00 a.m. to 3:00 p.m. or contact the Supervisor Mr. Michael Huntley at (303)-297-4307.

/P. C./
Examiner, Art Unit 2129
Peter Coughlan
Patent Examiner
7/11/2022



/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129